Citation Nr: 0827688	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969.  He died in January 1991.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.

On the VA Form-9, the appellant indicated that she wished to 
participate in a Board Central Office hearing.  In a 
statement received in June 2006, the appellant withdrew her 
request for a Board hearing.  Accordingly, the appellant's 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(e) (2007).

The appellant filed her original claim of entitlement to 
service connection for the cause of the veteran's death in 
March 1991.  An April 1991 rating decision denied the 
appellant's claim and she did not appeal.  The appellant 
filed a second claim of entitlement to service connection for 
the cause of the veteran's death in October 1994.  In 
February 1995, the RO denied the appellant's claim on the 
merits, due to a January 1994 change in law regarding 
herbicide exposure.  She did not appeal that decision either.  

In April 2005, the appellant initiated the current petition 
to reopen her claim of entitlement to service connection for 
the cause of the veteran's death.  An October 2005 rating 
decision again declined to reopen her claim.  The appellant 
submitted a timely notice of disagreement in October 2005 and 
subsequently perfected her appeal in March 2006.

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  In an unappealed February 1995 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

2.  
The evidence submitted since the February 1995 rating 
decision is either cumulative or redundant and, when 
considered with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The February 1995 rating decision is final.  New and material 
evidence has not been received following this decision, and 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claim 

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Prior to initial adjudication of the appellant's claim, a 
letter dated in May 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  The 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim.  See 
Pelegrini II, at 120-121.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the appellant received notice 
as to the evidence and information necessary to establish 
entitlement to the underlying claim for benefit sought in the 
May 2005 notice letter as well as the basis for the earlier 
(1995) denial of her claim.  She was also specifically 
advised that she needed to furnish evidence showing that a 
service-related condition caused or contributed to the 
veteran's death.  

Nevertheless, to the extent that it may be argued that VA 
failed to tell her what evidence would be deemed "material" 
to reopen her claim.  

In the October 2005 rating decision, the RO was clear as to 
why the evidence was not considered new and material as well 
as what type of evidence was needed to reopen the claim.  A 
January 2006 Statement of the Case referenced the original 
1995 decision and again noted what type of evidence was 
needed to reopen the claim.  Additionally, in communications 
received by the RO, the appellant and her representative 
argue that the cause of the veteran's (T-Cell acute 
lymphoblastic leukemia (ALL)) should be enjoy the same 
presumption of service connection under 38 C.F.R. § 3.309(e) 
and chronic lymphocytic leukemia (CLL).  This would indicate 
that he has actual knowledge of the "material" evidence 
that would establish a basis to reopen her claim.  Thus, the 
Board finds that she has not been prejudiced by any perceived 
failure to provide her with a letter in full compliance with 
Kent, supra. 

Further, since the Board has concluded that new and material 
evidence has not been submitted for the claim for service 
connection, reopening is not warranted and any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2007).  The appellant was not afforded a medical opinion in 
association with her petition to reopen.  As discussed below, 
the Board concludes that new and material evidence has not 
been submitted on this claim.  Accordingly, there is no duty 
to provide a medical opinion and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may only be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements, which are beyond the competence of 
the person making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  For certain chronic disorders, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2007).

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed February 1995 
rating decision.

At the time of the February 1995 rating decision, the 
evidence of record included the veteran's death certificate, 
which indicates that he died in January 1991 at age 43.  The 
cause of death is listed as "T-Cell Acute Lymphoblastic 
Leukemia."  At the time of his death, the veteran was not 
service connected for any disability.

Also of record in February 1995 were the veteran's service 
medical records, excerpts from the veteran's service 
personnel records and private treatment records dated from 
December 1989 through July 1990 from St. Rita's Medical 
Center.

In February 1995, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
basis for that decision was that the Agent Orange Act of 1991 
specifically stated that the only disabilities determined to 
be associated with exposure to herbicides used in Vietnam.  
Moreover, it was noted that on January 4, 1994, the Secretary 
of VA determined that a positive association had not been 
established between herbicide exposure and leukemia.  The 
veteran's death certificate indicated that he died as a 
result of T-cell acute lymphoblastic leukemia.  His service 
medical records were completely silent as to complaints or 
findings of this fatal condition.  There was also no 
indication that this condition was manifested to a 
compensable degree within the one-year presumptive period 
following service.  The appellant's claim was denied because 
T-cell ALL is not listed under the Agent Orange presumptions 
of 38 C.F.R. § 3.309(e).  The appellant was notified of that 
decision and of her appellate rights by letter from the RO 
dated February 24, 1995.  She did not appeal.

The evidence added to the record since the February 1995 
rating decision included: the attending physician's statement 
of the Agent Orange Veterans Payment Program; inpatient and 
outpatient treatment reports from St. Rita's Medical Center, 
from December 1989 through November 1990; and various 
internet articles on leukemias, benzene and lawsuits.

In essence, the February 1995 rating decision denied the 
appellant's claim because there was no competent medical 
evidence relating the veteran's death to his military 
service, to include the finding that the T-cell ALL that 
caused his death was related to his presumed exposure to 
herbicide agents.  That decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  As explained 
above, the appellant's claim for service connection for the 
cause of the veteran's death may only be reopened if she 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e., after 
February 1995) evidence raises a reasonable possibility of 
substantiating the claim.  In answering this question, the 
Board will focus its attention on whether any of the 
additionally submitted evidence demonstrates that the 
veteran's death, to include any diseases listed on the death 
certificate, was the product of his military service.



Records from St. Rita's Medical Center document the veteran's 
treatment for T-cell ALL in the days leading up to his death.  
While most of the new evidence submitted by the appellant is 
duplicative of evidence already of record, some new treatment 
records continue to show treatment for the veteran's T-cell 
ALL.  There is no indication in these newly submitted records 
that the veteran's leukemia was related to his military 
service.  The records also make no findings to a leukemia 
other than T-cell ALL.  As such, this evidence does not raise 
the possibility of substantiating the claim.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [holding that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

The appellant has also submitted personal statements and 
internet articles addressing the possible connection between 
ALL and herbicide exposure, which led to an overall state of 
debility, and eventually caused his death.  To the extent 
that the appellant is contending that the veteran's death is 
due to his military service, this is duplicative of similar 
contentions raised in the past and is therefore not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The internet 
articles are not probative evidence as they do not 
specifically relate to the veteran's particular case.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

Moreover, while the appellant is competent to present her 
observation of the veteran's symptoms, she is not competent 
to render an opinion as to medical matters, such as whether 
the veteran's death is etiologically related to his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2007) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Furthermore, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  These statements offered by the appellant in support 
of her claim are therefore not competent medical evidence.

The Board has also considered whether the veteran's death was 
the result of any of the presumptive conditions under 38 
C.F.R. § 3.309(e).  If the veteran's death were shown to be 
related to any of the specific conditions, the claim could be 
reopened.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 
513 U.S. 810 (1994) [holding that when there is an 
intervening change in the law or regulation creating a new 
basis for entitlement to benefits, a claim under the 
liberalizing regulation is a claim separate and distinct from 
the claim previously and finally denied and may be reviewed 
on a de novo basis].  In this regard, the Board acknowledges 
that chronic lymphocytic leukemia (CLL) has been added to the 
list of diseases for which presumptive service connection can 
be established.  See 66 Fed. Reg. 23166 (May 8, 2001).  
However, despite this regulatory change, emphasis must be 
placed on the fact that lymphoblastic leukemia has not been 
added to the list of presumptive conditions for herbicide 
exposure.  Indeed, the appellant has acknowledged this fact.  
See VA Form 9 (Appeal to Board of Veterans' Appeal), dated 
March 2006.  Moreover, as discussed above, the appellant's 
lay opinion that ALL should be presumed to be related to 
herbicide exposure, just as CLL, is not material.  See 
Routen.

None of the evidence added to the record since the February 
1995 rating decision, however, demonstrates that the 
veteran's death was the result of herbicide exposure or 
directly related to service.  Although the veteran's death 
certificate lists T-cell acute lymphoblastic leukemia as the 
primary cause of death, this is not one of the conditions 
listed in 38 C.F.R. § 3.309(e) for presumptive herbicide 
exposure.  The appellant's own statements regarding this 
etiological theory are insufficient to warrant reopening of 
the claim.  See Espiritu and Reid, supra.

In summary, the evidence submitted after February 1995 
continues to show that the veteran died of T-cell acute 
lymphoblastic leukemia.  These facts, however, had been 
previously established and were not in dispute.  The 
additionally received evidence still does not tend to 
establish a relationship between the veteran's military 
service and the aforementioned conditions.  As explained 
above, such evidence was lacking at the time of the February 
1995 decision.  It still is.

The additionally submitted evidence thus does not raise the 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2007); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) [a claimant seeking disability benefits must 
establish a connection between service and the claimed 
disability].

For the reasons and bases expressed above, the Board finds 
that the appellant's attempt to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death is unsuccessful.  The appellant has received 
ample notice of what was required of her (see the Board's 
VCAA discussion above), but she has not supplied the 
requisite medical evidence.  See 38 U.S.C.A. § 5107(a) [it is 
the claimant's responsibility to support a claim for VA 
benefits].

In summary, the recently submitted evidence is not new and 
material, the claim of service connection for the cause of 
the veteran's death is not reopened, and the benefit sought 
on appeal remains denied.




ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  The claim is not reopened and remains 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


